 ROUNSAVILLE OF NASHVILLE, INC.555Rounsaville of Nashville,Inc.andAmerican FederationofTelevisionandRadio Artists,AFL-CIO. Case26-CA-3371May 20, 1970DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSdeny instituting these changes or that it failed to informthe Union of its actions.Although the Trial Examiner concluded that "thestation had unilaterally changed the wages and hoursscheduled for the employees," he inadvertently failedto make appropriate findings addressed to this unlawfulconduct. To correct this oversight, we hereby find thatby unilaterally altering the wages and working hoursof its employees, Respondent violated Section 8(a)(5)and (1). Additionally, we amend the Order and noticeto take into account these violations.On December 3, 1969, Trial Examiner Paul E. Weilissued his Decision in the above-entitled case, findingthatRespondent had engaged in and wasengaging incertain unfair labor practices within the meaning oftheNational Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attachedTrialExaminer'sDecision.Thereafter, theGeneralCounsel and Respondent filed exceptions to the TrialExaminer's Decision and supporting briefs and the Gen-eral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the Trial Exam-iner made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings,' conclusions, andrecommendations2 of the Trial Examiner with the follow-ing modification:At the hearing in this case, the Trial Examiner permit-ted the General, Counsel toamend thecomplaint soas to include an allegation charging that Respondenthad granted a unilateral wage increase to one employeeand revised the hours of employment of all its radioannouncers.Evidence in support of this charge establishes thaton April 28, 1969, 4 days after the Union was certified,Respondent sent a memorandum to announcer Ed Hallstating that he would receive a $5-per-week pay raiseand also informed Hall as well as his fellow announcersof a change in the work schedule. Respondent did notIWe do not find it necessary to decide whether the stoke wasan economic or an unfairlaborpractice strike at its inceptionEvenifwe were to assume that it did not begin as an unfair labor practicestoke, it was converted into one shortly after it began by the Respond-ent's refusal to meet with the Union after receiving repeated bargainingdemandsYThe Trial Examiner's Order included a recommendation that theRespondent reinstate, upon request, employees who were dischargedduring the course of the stoke The General Counsel noted that theTrial Examiner failed to incorporate a provision to conform the noticeto the OrderWe do not find, however, that a reinstatement orderiswarranted at this time for the stoke is not yet over, strikers havenot requested reinstatement,and Respondent alleged,but was not permit-ted to prove that the strikers had engaged in such picket line misconductas todisqualifythem for reinsatement(SeeFibreboard Paper ProductsCorporation,180 NLRB No 33 )ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner as modified herein, andorders that Respondent, Rounsaville of Nashville, Inc.,Nashville, Tennessee, its officers, agents, successors,and assigns, shall tike the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Add the following as paragraph 1(c) to the TrialExaminer's Recommended Order:(c)Unilaterally granting wage increases to or changingthe working hours of its employees.2.Add as the fourth indented paragraph in the Appen-dix attached to the Trial Examiner's Decision the follow-ing:WE WILL NOT unilaterally grant wage increasesto our employees nor unilaterally change their hoursof employment.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: Upon a charge filedMay 26, 1969, by American Federation of Televisionand Radio Artists, AFL-CIO, hereinafter called AFTRA,against Rounsaville of Nashville, Inc., hereinafter calledRespondent, the General Counsel, by the RegionalDirector for Region 26, issued a complaint, dated June18, 1969,alleging that Respondent had violated Section8(a)(5) and (1) of the Act by failing and refusing tobargain with AFTRA as the certified collective-bargainingrepresentative of certain of Respondent's employees.The complaint further alleged that a strike which com-menced on May 15, 1969, was an unfair labor practicestrike.By its answer, timely filed, Respondent deniedthe appropriateness of the unit which was the subjectof the certification, admitted that an election had beenconducted under the supervision of the Regional Directorinwhich a majority of the employees voted for theUnion, but alleged that the Board's denial of Respond-ent's objections to conduct affecting the results of theelection deprived Respondent of due process of lawand that the Board by failing to direct an evidentiaryhearing on Respondent's objections to the electionimpaired the validity of the certification. Respondentfurther alleged that it did not refuse to bargain with182 NLRB No. 88 556DECISIONSOF NATIONALLABOR RELATIONS BOARDAFTRA but that, with the commencement of the strikeon May 15, it was apparent that AFTRA did not representa majority of the employees and that by various actsand conduct taking place during the strike Respondent'sduty to bargain with the Union if such had existed,was vitiatedThereafter General Counsel moved to strike Respond-ent's answer, or so much of it as denied the appropriate-ness of the unit, on the ground that Respondent inthe representation proceeding had executed a stipulationin which the appropriate unit was set forth as it appearsin the complaint This motion was opposed by Respond-entRespondent at the same time moved to consolidatethe proceedings in the instant case with those heldin Case 26-CA-3278, which had heretofore been heardby Trial Examiner Eugene F Frey, and with a thirdcase, 26-CA-3405, in which a complaint had not yetissuedRespondent in this motion argued that at issuein the instant case were various matters litigated inthe case before Trial Examiner Frey including "whetherrumors of mass firings were circulated during the electioncampaign, whether a conspiracy existed to bring aboutthe discharge of the general manager and whether privatetelephone wires were tapped" concerning each of whichissues testimony was developed before Trial ExaminerFrey and whether employees in the unit were illegallyintimidated and coerced to vote for the Union, thesubject matter of the objections to the election whichwere overruled by the Board in the representation pro-ceeding Respondent contended that each of these issueswere common to the various cases Trial ExaminerFrey denied the motion to consolidate the three caseson the ground that the two cases in which complainthad issued did not contain common issues of law orfacts sufficient to warrant their consolidation, inasmuchas the events alleged in the instant case occurred afterthe close of the hearing in Case 26-CA-3278On the same date that Trial Examiner Frey issuedhis order denying Respondent's motion to consolidate,Trial Examiner Bernard J Seff issued his order grantingtheGeneral Counsel's motion to strike paragraphs 7and 8(b) of Respondent's answer which are the sectionsof the answer in which the appropriateness of the unitis attackedThereafter and after some delay, on the issues thusjoined the matter came on for hearing on September3, 1969, at Nashville, Tennessee, before me All partieswere represented by counsel, were afforded full opportu-nity to call and examine and cross-examine the witnesses,to argue orally, and to submit briefs After the closeof hearing Respondent submitted three written offersof proof pursuant to permission granted during the courseof the hearing and a brief in support of its positionThe General Counsel also filed a briefUpon the entire record' in the case including myevaluation of the reliability of the witnesses and inconsideration of the briefs I make the following'The General Counsel s unopposed motion to correct the transcriptis hereby grantedFINDINGS OF FACTICOMMERCEIt is alleged and admitted that Respondent is a corpora-tion engaged in Nashville,Tennessee,in the operationof a commercial radio station,WVOLDuring the past12 months Respondent derived a gross income in excessof $100,000 from its operation of Radio Station WVOL,in excess of $10,000 of which it received for the saleof commercial advertising for national brand productsDuring the same period of time Respondent"subscribedto an interstate news service,including,but not limitedto,United Press International" [sic]Respondent is andhas been at all times material herein an employer engagedin commerce within the meaning of Section 2(6) and(7) of the ActIITHE LABOR ORGANIZATION INVOLVEDAFTRA isnow and has been at all times materialherein a labor organization within the meaning of Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICES ALLEGEDA The Representation Proceeding1The unitThe followingemployees at Respondent'sNashvilleoperation constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) of theActAll employees who regularly or frequently appearbefore a microphone at the employer's radio station,WVOL,inNashville,Tennessee,including, butnot limited to, staff announcers,newsmen, andregular part-time announcers,excluding all otheremployees and supervisors as defined in the Act2The certificationOn December 6, 1968,in an electionconducted underthe supervision of the Regional Director for Region26 of the Board in Case 26-RC-3337 a majority ofthe employees of Respondentin said unitdesignatedtheUnion as their representative for the purpose ofcollectivebargainingwithRespondentRespondentthereafter filed timely Objections to Conduct AffectingtheResults of the Electionalleging thatfrom April1968 until the date of the election leaders of the NAACPacting in cooperation with AFTRAengaged ina continu-ing campaignof harassment by means of racial appealsand threats to employees which succeeded in destroyinglaboratory conditions which the Board requiredRespondent's objections further allege that, prior tothe appearance of AFTRA, NAACP had placed a picketline around the Company's facilities, demanded thatRespondent fire white employees and replace them withblack employees, and threatened an advertiser boycott ROUNSAVILLE OF NASHVILLE, INC.AdditionallyRespondent alleged that AFTRA sent acopy of its demand for recognition on November 7,1968, to the Nashville NAACP and that thereafterAFTRA in cooperation with NAACP made repeatedinflammatory racial appeals to the employees. Respond-ent finally contended that during the election campaignAFTRA claimed that the salary scale for announcerswas less than that for comparable announcers in Nash-ville as a result of Respondent's racial discrimination,a deliberately false claim.'After investigation, without a hearing, the RegionalDirector issued a report on objections finding themall to be without merit. Respondent took exceptionsto the Board but the Board issued its Decision andCertification of Representatives adopting the RegionalDirector's finding and recommendations and certifyingtheUnion as the collective-bargainingrepresentativeof the employees in the above unit. This decision issuedApril 24, 1969.Respondent in the instant proceeding contends thatthe Board erred in denying its objections and that theBoard illegally deprived Respondent of due process byarbitrarily and capriciously failing to direct an evidentiaryhearing on Respondent's objections.Respondent further contends in the instant proceedingthat it should now be granteda de novohearing concern-ing the issuesconsidered by the Board in the representa-tion proceeding. It is well settled that in the absenceof newly discovered or previously unavailable evidencethe Respondentin an 8(a)(5) proceeding is not entitledto relitigateissueswhich were or could have been raisedin the prior representation proceeding. The contentionsmade herein were raised by the Respondent in its objec-tions and exceptions in the representation case andwere considered and rejected. With regard to the objec-tions Respondent filed an offer of proof which includedvarious excerpts from the transcript of the proceedingsinCase 26-CA-3278 before Trial Examiner Frey, twocopies of affidavits submitted to the Regional Directorin support of Respondent's objections during the investi-gation of these objections, and evidence of alleged actsof violence and other misconduct during the strike whichbegan May 15, 1969, and the participation therein ofone William Gregory together withallegationsconcerningthe conduct of said Gregory and the alleged criminalrecord of said Gregory.It is clear that most if not all of this evidence exceptthat concerning activities which took place after theelectionwas in the possession of Respondent duringthe investigation of the objections and much of it wasapparently submitted to the Regional Director. Thereisnoshowing that any of the evidence of activitiesprior to the election is newly discovered or was previous-lyunavailable.Accordingly it may not be relitigatedin the instant case. However in any event much ofthe evidence proffered by Respondent is in the possessionof the Board in the transcript in Case 26-CA-3278.The decision of the Board in the representation caseis the law of the case as far as I am concerned. Underthe terms of the Administrative Procedure Act (5 U.S.C.Sec. 557 (c)) only when the issues concerning representa-557tion become entwined in a subsequent unfair labor prac-ticemust the Board comply with the AdministrativeProcedure Act and review the record and make itsown decision.The Administrative Procedure Act require-ment for hearing is satisfied under the circumstanceseither that no issue appeared warranting a hearing orthat a hearing was held on issues which do warrantsuch a proceeding and the Board reviews the recordthereof .2Here,to the extent that an evidentiary hearing couldbe required,, it would appear that Respondent has hadan opportunity to adduce the evidence and has in factdone so in the proceeding before Trial Examiner Frey.The Board of course may take cognizance of its ownproceedings and consider that record.Itmay in itswisdom consolidate the instant case with that heardby Trial ExaminerFreyif it considers such a stepwarranted. On the record before me,as I have statedabove,l;see no warrant to go behind the Board's decisionin the representation proceeding.Accordingly I findthatAFTRAis the duly certified collective-bargainingrepresentative of the employees in the unit set forthabove.B.The Request To BargainOn May 7 Paul Wilder, executive'director for AFTRA,telephoned Manager Noble Blackwell at Station WVOL.He was unable to - reach Blackwell and talked to hissecretary, Dorothy Hardeson.Wilder asked Hardesonto set upa meetingforMay 12 for the purpose ofnegotiatinga contract. According to his and her testimo-ny she agreed to submit the matter to Manager Blackwelland return his call. According to Wilder, Hardesoncalled him back on May 7 and confirmed the May12 date. According to Hardeson she turned the messageover to Blackwell and according to Blackwell he returnedWilder's call on the morning of May 8, speaking toWilder, informing him that he was not sure they couldmeet on May 12, and telling him that he would callback later, after speaking with his superiors and Respond-ent's counsel, Woods.According to Wilder on the morning of May 8, Miss,Hardeson called him asking for the New York addressof Harold Kocin, the national representative of AFTRA.On this occasion she informed Wilder that he wouldget a letter regarding the May 12 meeting. -Wilder askedwhat was in the letter and she told him that she couldnot tell him. He asked if he could come over andpick up a copy of it and she said that she wouldcall him back after she had asked Manager Blackwellwhether she could furnish him a copy.According to Blackwell on the morning of May 8he first called Wilder and spoke tohim asIhave setforth above. Almost immediately thereafter he receiveda call from Kocin in New York stating that Kocinwould send a draft copy of the contract for his consider-ation and would send one to Respondent Counsel Woods1Pepsi-Cola Buffalo Bottling Company vN L R B409 F 2d 676,681 (C A 2, 1969) 558DECISIONSOF NATIONALLABOR RELATIONS BOARDalso. Blackwell testified that later that day Wilder calledback and talked to Hardeson and that still later hewrote a letter to Kocin with a copy to Wilder statingthat he saw no need to meet until Respondent hadreceived a copy of the contract and had had an opportuni-ty to go over the matter with his superiors and counsel.Hardeson testified that apparently early in the after-noon of May 8 Wilder called her "to see if I hadbeen able to set up the appointment with Mr. Blackwellfor him." She told him that she had the letter forhim and that she could not read the contents to him.She testified that shortly before 5 p.m. Wilder cameby the station and picked up his copy. Shortly after5 p.m. Kocinagaincalled Blackwell; he was irritatedand cursed at Blackwell and stated that he could notlawfully refuse to meet with the Union. Blackwellresponded only that he was sending Kocin a letterand could say no more.After May 8, Wilder attempted to call Blackwell ona number of occasions on May 12; he was unableto reach him although he was informed by employeesin the station that Blackwell was present at the property.Blackwell never returned Wilder's calls. Thereafter, Wil-der on the 13th wrote a letter to Blackwell statingthat he had attempted to reach him to avert a walkoutand was sorry that he had been unsuccessful. Againon the 16th Wilder and his attorney Bransteader bothattempted to telephone Blackwell without success, onthe 19th sent a letter requestingameetingwhich hasnever been answered, and again on the 21st sent aletter demanding a meeting which was not answered.It is clear that the Union has at all times sinceMay 7 demanded a meeting to bargain with Respondentand it is equally clear that Respondent has not bargainedwith the Union. Respondent's position is that it didnot refuse to bargain but rather merely sought an oppor-tunity to consider the matter and specifically to considerthe contract proposal prepared by Kocin before meetingwith the Union. To this end, Respondent contends thatatno time did it agree to meet on May 12 as theUnion contends. The only evidence of such agreementis to be found in the testimony of Wilder. Blackwelldenied that he ever agreed but stated that in his conversa-tionwithWilder on the morning of May 8 he saidhe was not sure that he could meet on the 12th andwould call back.3 I do not credit Blackwell's testimonythat he called Wilder on the morning of the 8th. Harde-son, whom I found to be a credible witness, testifiedthat in the afternoon of the 8th Wilder called her "tosee if I had been able to set up the appointment."If in fact Blackwell had called Wilder on the samemorningand told him that he would call him backwhen he had determined whether the Respondent couldmeet on May 12, it is inconceivable to me that Wilderwould have called shortly thereafter to find out if Harde-son had been able to set up such a meeting. I donot credit Wilder's testimony that Hardeson called himback and confirmed the meeting for May 12.4C.The Refusal ToBargainRespondent contends that it was prepared to bargainwith the Union pursuant to the certification until thestrike commenced on May 15 and it determined thatonly three of the employees respected the picket line.Respondent then according to its contention determinedthat the Union had lost its majority and declined tobargain.TheGeneralCounsel contends that, byRespondent's actionsin arrangingfor a meeting onMay 12 and then cancelling the meeting and refusingto contact the Union to set up another meeting, Respond-ent failed to meet its bargaining obligation, whereforethe strike that ensued on May 15 was an unfair laborpractice strike. The Unionarguesthat the Respondentwas at no time prepared to bargain and further arguesthat its letter of July 15 to the Federal CommunicationsCommission which stated in pertinent partIt is true that Rounsaville of Nashville, Inc., hasrefused to negotiate with AFTRA or, more speci-fically, has refused to recognize AFTRA as a propercollectivebargainingagent of the air personnelof this station. It is the contention of RounsavilleofNashville, Inc., that the election was taintedby outsideinfluencesand this contention togetherwith other factors involved in the union disputeare now being litigated before the National LaborRelations Board.iscorroborative of its position. (The letter went on,citingLowell Corrogated Container Corporation. 177NLRB No. 44, to state "This is precisely the typeof proceeding being conducted at the present time byRounsaville of Nashville,Inc., challengingthe proprietyof AFTRA to represent the employees of this station.")Inmy opinion the General Counsel must prevail.While ordinarily the refusal to bargain is more clearcut than the situation here discloses, I believe thatRespondent's actions when faced with a demand tobargain are inconsistent with a good-faith attempt toget together with the Union. There is no explanationoffered by Respondent for the fact that after Blackwellinformed Kocin that he would be in touch with himafter he talked to counsel and he thereupon talkedto counsel that he made no attempt to call Kocin orWilder and inform them that they would not meet onMay 12. According to all the testimony Blackwell didnot definitively state in his conversation with Kocinthat they would not meet on May 12 and it was notuntil the letter was distributed after 5 p.m. that eveningthat the Union was able to ascertain that Respondentwas not going to meet. Even then Respondent did notoffer to meet at any given time other than the statement"after we receive your proposal, I shall be in touch'Wilder in my opinion showed a tendency to shade the facts whenhe testified that he was probably told on May 5 or 6 that Kocin3Asked why he did not call back rather than write a letter, Blackwellwas preparing a draft contract for Respondent Kocin credibly testifiedtestified that the day was not yet over However, it is clear thatthat he first took steps hurriedly to put together a draft contract onhe at no time called Wilder backMay 8 after his conversation with Blackwell ROUNSAVILLE OF NASHVILLE, INC.with you abouta meeting."Nevertheless, although theproposal was received on May 10 and Blackwell waswell aware from his conversation with Kocin that theUnion was anxious to meet immediately, Blackwell onMay 12 and 13 not only made no attempt to contacttheUnion but refused to accept or return telephonecalls from Wilder. Respondent contends that the Union"jumped the gun" in calling a strike because Respondentwas prepared to bargain at this juncture. Nevertheless,when Wilder, hand-delivered a letter on May 13 statingthat he was trying to prevent a walkout, Blackwelldid not respond even to the extent of a telephonecall,whereupon the walkout commenced on the 15th.The question I suppose is how much patience shoulda union have. How long does a union have to waitto permit an employer to demonstrate that it is notgoing to bargain. In the instant case, 5 months hadelapsed between the election and the issuance of certifica-tion by the Board. During this time two union adherentshad been discharged-" and the station had unilaterallychanged the wages and hours scheduled for the employ-ees on April 28. I conclude that Respondent failedand refused to bargain prior to the strike and it isclear from the testimony of Wilder that the strike whichwas called pursuant to a meeting with some of theemployees on May 13 resulted from Respondent's dere-liction inthis regard. Accordingly, I find that the strikein itsinception was an unfair labor practice strike.D. Respondent's Contentions with Regard to StrikeRespondent contends that, as a result of the factthat only three employees respected the Union's picketline commencingon May 15 and of the fact that thepicket line activity was violent and disorderly, Respond-ent'sduty to bargain was vitiated. I refused to acceptevidence with regard to Respondent's "good-faith doubtof the union's majority status." Respondent filed anoffer of proof after the close of the hearing (in accordancewith my agreement during the course of the hearing)which states in effect that only three employees respectedthe picket line, two others stayed away from workon May 15 and 16 because of union threats and coercion,and that thereafter Respondent has refused to meetbecause of the Union'sgrossmisconduct during thestrike. It is well settled that employers are under astatutory duty to bargain with a certified collective-bargainingrepresentative even though the union losesitsmajority shortly after the election.' In the instantcase it is impossible to assess the extent to whichRespondent's refusal to bargain resulted in the Union'spurported loss of majority. The fact that a majorityof the employees worked behind the picket line is scarce-ly diapositive of the issue of whether they wanted tobe represented for purposes of collective bargainingby the Union. Under what appears to have been veryvolatile conditions I cannot believe that the refusal of5The discharges are the subject of the unfair labor practice proceed-ings before Trial Examiner Frey"Brooks v. N L R B348 U S 96559employees to cross the picket line must necessarilyindicate that they no longer wish to be representedby the Union.With regard to the picket line activities whichRespondent contends vitiated its duty tobargain, itsoffer of proof reveals that it consisted of blockingingressand egress from the station's parking lot, throwing tacksand nails on the pavement,name calling,and threats.All of these are denied by the Union. While of coursesuch activities on behalf of the Union may not becondoned, they do not in my estimation suffice to vitiatethe statutory duty on the part of Respondent to meetand bargain with the Union. Protections are affordedthe employees and Respondent both under the lawsof the city of Nashville and the State of Tennesseeand under Section 8(b)(1) of the Act. Respondent hadnot, at least at the time of thehearing,seen fit tofile any charge against the Union for its allegedly coerciveactivities and there appears to have been no final actionin the State courts other thanan injunction againstacts of violence, abuse, coercion, interference withingressand egress, and mass picketing. I find thatRespondent had a duty at all times to meet and bargainwith the Union and has failed in this duty; thereforeitisguilty of violation of Section 8(a)(5) and (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribedin sectionI,above, have a close,intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act I shall recommend that it ceaseand desist therefrom and, upon request, bargain collec-tivelywith the Union as the exclusive representativeof all employees in the appropriate unit and, if anunderstanding is reached, embody such understandingin a signed agreement. In order to insure that the employ-ees in the appropriate unit will be accorded the servicesof their selected bargaining agent for the period providedby law I shall recommend that the initial year of certifica-tion be construed as beginning on the date that Respond-ent commences to bargain in good faith with the Unionas the recognized bargaining representative in theappropriateunit.SeePacific Intermountain ExpressCompany,173 NLRB No. 75, and cases there cited. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAWIRounsaville of Nashville, Inc is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act2American Federation of Television and Radio Art-ists,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act3All employees who regularly or frequently appearbefore a microphone at Respondent's radio station,WVOL, in Nashville, Tennessee, including, but not limit-ed to, staff announcers, newsmen, and regular parttime announcers, excluding all other employees andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act4Since April 24, 1969, the above-named labor organization has been certified as the exclusive representativeof all employees in the aforesaid appropriate unit forthe purposes of collective bargaining within the meaningof Section 9(a) of the Act5By refusing since on or about May 8, 1969, tobargain collectively with the above named labor organi-zation as the exclusive bargaining representative of allthe employees of the Respondent in the appropriateunit,Respondent has engaged in and is engaging inunfair labor practices within themeaningof Section8(a)(5) of the Act6By the aforesaid refusal to bargain Respondenthas interfered with, restrained, and coerced and is interfeting with, restraining, and coercing employees in theexercise of the rightsguaranteedto them in Section7 of the Act and therebyengaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act7The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act8The strike which commenced on May 15, 1969,was in its inception and continues to be an unfair laborpractice strikeUpon the foregoing findings and conclusions and pur-suant to Section 10(c) of the Act, I recommend thatthe Board issue the followingORDERA For the purpose of determining the duration ofthe certification,the initialyear of certification shallbe deemed to begin on the date the Respondent com-mences to bargain in good faith with the Union asthe exclusive recognized bargaining representative inthe appropriate unitB Rounsaville of Nashville, Inc , its officers, agents,successors, and assigns, shall1Cease and desist from(a)Refusing to bargain collectively with AmericanFederation of Television and Radio Artists, AFL-CIO,as the exclusive collective bargaining representative ofthe employees in the following appropriate bargainingunitAll employees who regularly or frequently appearbefore a microphone at Respondent's radio station,WVOL,inNashvilleTennessee including, butnot limited to, staff announcers,newsmen, andregular part-time announcers,excluding all otheremployees and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning or Section9(b) of the Act(b) Interfering with the efforts of said Union to negotiate for or represent employees as the exclusive collec-tive-bargaining representative2Takethe following affirmative action which is nec-essary to effectuate the policies of the Act(a)Upon request,bargain with the above-named labororganizationas the exclusive representative of allemployees in the aforesaid appropriate unit with respectto rates of pay, wages, hours, and other terms andconditions of employment and, if an understanding isreached,embody such understanding in a signed agree-ment(b) Post at its plant in Nashville, Tennessee, copiesof the attached notice marked "Appendix "' Copiesof said notice, on forms provided by the RegionalDirector for Region 26, after being duly signed byRespondent's authorized representative, shall be postedby the Respondent immediately upon receipt thereof,and bemaintainedby it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith "Having found that the strike that took place on May15 was an unfair labor practice strike, I shall recommendthat the Board order that upon an unconditional requestfor reinstatement by the employees they shall be reinstat-ed by Respondent, discharging if necessary any employ-ees hired since the inception of the strike'In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the NationalLaborRelations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a Judgment ofaUnited States Court of Appeals the words in the notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard"In the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify the RegionalDirector for Region 26 in writing within 10 days from the date ofthis Order what steps Respondent has taken to comply herewith ROUNSAVILLE OF NASHVILLE, INC.Respondent attempted to adduce evidence that thethree present strikers have by their picket line activitiesineffect gone- beyond the pale and are unfit to bereinstated as employees of Respondent. I declined toaccept evidence in support of this contention. If andwhen the strike is'over if any employee seeks reinstate-ment and Respondent is of the opinion that that employeeisno longer fit to be in its employ by reason of hispicket line activities the issue may then be raised. Atthis juncture the matter is too conjectural to warrantlitigation of the circumstances or an order exceptingany employee from the broad reinstatement order.APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the UnitedStatesGovernmentWE WILLNOT refuse to bargain collectively withAmerican Federation of Television and Radio Art-ists,AFL-CIO,as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce our employeesin the exercise of the rights guaranteed in Section7 of the Act.WE WILL,upon request,bargain with the above-named Union as the exclusive representative ofallour employees in the bargaining unit described561below with respect to rates of pay,hours, wages,and other terms and conditions of employmentand, if an understanding is reached,embody suchunderstanding in a signed agreement.The bargainingunit is:All employees who regularly or frequentlyappear before a microphone at Respondent'sradio station,WVOL,in Nashville,Tennessee,including,but not limited to,staff announcers,newsmen,and regular part-time announcers,excluding all other employees and supervisorsasdefined in the Act,constituteaunitappropriate for the purposes of collective bar-gainingwithin the meaning of Section 9(b)of the Act.DatedByROUNSAVILLE OFNASHVILLE, INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,562 Federal Courthouse Building, 801 Broadway, Nash-ville, Tennessee 37203, Telephone 615-242-8321, Exten-sion 5922.